

114 HRES 928 IH: Honoring the life of Shimon Peres.
U.S. House of Representatives
2016-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV114th CONGRESS2d SessionH. RES. 928IN THE HOUSE OF REPRESENTATIVESNovember 17, 2016Mr. Cicilline (for himself, Ms. Bonamici, Ms. Bordallo, Mr. Cárdenas, Ms. Clarke of New York, Mr. Clawson of Florida, Mr. Connolly, Mr. Costa, Mr. Crowley, Mr. Deutch, Mr. Engel, Mr. Foster, Ms. Gabbard, Mr. Hastings, Mr. Israel, Mr. Johnson of Ohio, Ms. Kelly of Illinois, Mr. Larson of Connecticut, Mr. Levin, Mr. Lowenthal, Mrs. Lowey, Ms. McCollum, Mr. Meeks, Ms. Meng, Mr. Moulton, Mr. Nadler, Mrs. Napolitano, Mr. Pascrell, Miss Rice of New York, Mr. Rokita, Ms. Roybal-Allard, Ms. Schakowsky, Mr. David Scott of Georgia, Mr. Sherman, Mr. Sires, Mr. Smith of Washington, Mr. Stutzman, Ms. Tsongas, Ms. Velázquez, Ms. Wasserman Schultz, Ms. Maxine Waters of California, Mrs. Watson Coleman, Mr. Weber of Texas, Ms. Wilson of Florida, Mr. Zeldin, Mr. Chabot, Ms. Ros-Lehtinen, and Mr. Donovan) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONHonoring the life of Shimon Peres.
	
 Whereas Shimon Peres was born as Szymon Perski on August 21, 1923, in Vishnev, Poland, today part of Belarus;
 Whereas in 1934, he and his family emigrated to Israel, then the British-controlled Palestinian Mandate;
 Whereas Peres joined the pre-cursor to the Israeli army, the Haganah, helped found Kibbutz Geva, and became involved in the Hanoar Haoved youth movement;
 Whereas in 1945, Peres joined the Young Guard of Mapai, the political party that later became the Labor Party, and was elected to the steering committee;
 Whereas in 1945, Peres married Sonia Gelman, to whom he was married for more than 60 years until her passing in 2011;
 Whereas in 1952, Peres was appointed deputy director general of the Defense Ministry of the State of Israel;
 Whereas Peres was elected as a Mapai member to the Knesset in 1959, where he would go on to serve for 50 years;
 Whereas Peres, with David Ben-Gurion, worked to establish the labor party in 1968; Whereas Peres served in the Golda Meir government in various positions;
 Whereas Prime Minister Yitzhak Rabin appointed Peres as defense minister in 1974; Whereas Peres led the labor party to victory in 1984, upon which he became Prime Minister, and then foreign minister in the unity government created with the Likud party;
 Whereas Peres worked to achieve a peace agreement with the PLO and successfully negotiated the Oslo Accords, which were signed in 1993;
 Whereas for his work on the Oslo Accords Peres, along with Yitzhak Rabin and Yasser Arafat was awarded the Nobel Peace Prize in 1994;
 Whereas upon the murder of Prime Minister Yitzhak Rabin in 1995, Peres assumed the role of Prime Minister and led the country through a difficult period of mourning and unrest;
 Whereas in 1996, Peres founded the Peres Center for Peace, dedicated to promoting peace-building and cooperation between Israelis and Palestinians;
 Whereas in 2007, now a member of the Kadima party, Peres was elected as Israel’s ninth President; Whereas Peres passed away on September 28, 2016, in Israel, leaving a legacy of strong leadership and dedication to achieving peace; and
 Whereas Peres is survived by his three children and multiple grandchildren and great-grandchildren: Now, therefore, be it
	
 That the House of Representatives— (1)extends its deepest sympathies to the people of Israel and to the family of Shimon Peres in their bereavement; and
 (2)honors the dedication Peres showed to serving his country and preserving the security, prosperity, and peace of the State of Israel.
			